Name: Council Regulation (EEC) No 663/82 of 22 March 1982 amending, as regards the increase of the quota, Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between the Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/2 Official Journal of the European Communities 24. 3 . 82 COUNCIL REGULATION (EEC) No 663/82 of 22 March 1982 amending, as regards the increase of the quota, Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas by reason of their geographical position at the external frontiers of the Community an additional increase in the Community quota should be allocated to Greece and Ireland, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 3164/76, para ­ graphs 1 and 2 shall be replaced by the following : ' 1 . The Community quota shall comprise 4 038 authorizations. 2 . The number of Community authorizations allocated to each Member State shall be as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the introduction of a common transport policy entails , inter alia,  the establishment of common rules for the carriage of goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common transport market ; Whereas the system of Community authorizations for the carriage of goods by road between Member States promotes the establishment of a Community-wide transport market to which road haulage operators from the Member States may have equal access regardless of nationality ; whereas to this end the quota provided for in Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (3) as last amended by Regulation (EEC) No 2963/79 (4) should be increased ; Belgium 434 Denmark 305 Germany 727 Greece 88 France 656 Ireland 88 Italy 567 Luxembourg 111 Netherlands 626 United Kingdom 436'. Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 March 1982. For the Council The President L. TINDEMANS (') Opinion delivered on 12 March 1982 (not yet published in the Official Journal). (2) OJ No C 348 , 31 . 12. 1981 , p . 38 . (3) OJ No L 357, 29 . 12. 1976, p. 1 . (4 OJ No L 336, 29 . 12 . 1979, p . 11 .